Citation Nr: 1426823	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for sarcoidosis.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nightmares, loss of sleep, and night sweating.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Veteran claimed and the RO has adjudicated an issue as entitlement to service connection for a disability causing nightmares, loss of sleep, and night sweating.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  The Board has recharacterized the claim on appeal as reflected on the title page accordingly.

Subsequent to the most recent supplemental statement of the case (SSOC), the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issues of higher ratings for service-connected sarcoidosis and hypertension and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, in addition to other service-connected disabilities, service connection has been in effect for sarcoidosis, rated 60 percent disabling, for the entire appeal period.  Thus, the Veteran has had a single service-connected disability ratable at 60 percent or more and has met the schedular criteria for a TDIU for the entire appeal period.  In this regard, the Court upheld a finding that a Veteran with three service connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) despite other unrelated service connected disabilities evaluated as noncompensable.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Two VA examiners, in reports dated in November 2009 and September 2013, opined that the Veteran was capable of sedentary or light duty work.  However, both of these examiners failed to address relevant evidence.  Specifically, a May 2008 letter from a VA Vocational Rehabilitation Counselor (VRC) to the Adjudication Division of the VA Vocational Rehabilitation and Employment Division (VR&E) states:

Based on ability, aptitude, and interest test results, analysis of work and educational background, and job market trends, it appears that achievement of employment is not reasonably feasible.  Thus we will not proceed with an Individual Written Rehabilitation Plan development for a long-range employment goal.  Veteran was found not reasonably feasible due to the following reason(s): 60 percent service-connected disability rating.

In a letter to the Veteran dated the same day, the VRC notified him that "we have determined that achievement of a vocational goal is not reasonably feasible."  However, he had "been determined to have an impaired employability (serious employment handicap)...it has been determined that you have not been able to overcome this impairment by education or employment experience."  Following this determination, there are three letters in the claims file from the independent case manager who worked with the Veteran through the VR&E office.  She states that because it is not reasonably feasible for him to achieve a vocational goal, he is eligible to participate in an independent living program through the VR&E.  In the first letter, dated June 2008, she concludes, "It has been determined that he is not able to work and sustain gainful employment in a competitive job market due to his disabilities."  In her letters dated September 2009 and March 2010 she reports that he remains unemployable.

As neither VA examiner addressed this evidence, the Board finds that neither opinion regarding the Veteran's employability is probative.  Conversely, the Board finds that the letters from the VRC and VR&E are probative.  Thus, the Board finds that the Veteran is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability is granted.


REMAND

The Veteran seeks entitlement to higher ratings for sarcoidosis and hypertension, and service connection for an acquired psychiatric disorder.  For the following reasons these claims must be remanded.

The most recent SSOC, dated in October 2013, refers to relevant VA treatment records dated from August 2008 to October 2013.  However, the VA treatment records associated with the claims file, physically and electronically, are dated only through April 2009.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records.

Additionally in a May 2014 Informal Hearing Presentation, the Veteran's representative states that the Veteran "is in receipt of Social Security Administration (SSA) benefits based on his service-connected disabilities."  However, no SSA records have been associated with the claims file.  As such, the Board must remand the claims so that the RO may make reasonable efforts to obtain any outstanding SSA records that are relevant to sarcoidosis, hypertension, and/or mental health.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran has not been provided with an examination in connection with his claim of service connection for an acquired psychiatric disorder.  The October 2013 SSOC refers to diagnoses of depression, and lay statements of family members refer to depression and posttraumatic stress disorder (PTSD) related to stressors in service in Kosovo; the Board observes that his DD Form 214 reflects that he was awarded the Kosovo Campaign Medal.  The Board finds that a VA examination is needed to properly adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, physically or electronically, from the Tuscaloosa VA Medical Center dated since April 2009 that are relevant to sarcoidosis, hypertension, and/or mental health.

2.  Obtain all relevant Social Security Administration records, physically or electronically.

3.  Notify the Veteran that he may submit additional lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service psychiatric symptoms, and severity of his post-service sarcoidosis and hypertension symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above and associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  

The examiner should identify all psychiatric disabilities found to be present.  A diagnosis of PTSD should be ruled in or excluded.  The Veteran's symptoms of nightmares, loss of sleep, and night sweating should be addressed.

Then, state whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.

A complete rationale for the conclusions reached should be set forth.  

5.  Then after undertaking any further development deemed warranted, including additional VA examinations, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, furnish an SSOC and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


